Exhibit 10.22

WAIVER TO CREDIT AGREEMENT

WAIVER, dated as of May 14, 2007 (the "Waiver"), to the Credit Agreement, dated
as of December 22, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the "Credit
Agreement"), by and among the lenders identified on the signature pages thereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a "Lender" and collectively as
the "Lenders"), Wells Fargo Foothill, Inc., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the "Agent"), Velocity Express
Corporation, a Delaware corporation (the "Parent"), each of the Parent’s
Subsidiaries identified on the signature pages thereof as a Borrower (such
Subsidiaries are referred to hereinafter each individually as a "Borrower", and
individually and collectively, jointly and severally, as the "Borrowers"), and
each of Parent’s Subsidiaries identified on the signature pages thereof as a
Guarantor (such Subsidiaries, together with the Parent, are referred to
hereinafter each individually as a "Guarantor", and individually and
collectively, jointly and severally, as the "Guarantors"; and together with the
Borrowers, each a "Loan Party" and collectively, the "Loan Parties").

WHEREAS, the Agent and the Lenders are willing to waive certain Events of
Default under the Credit Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions in Waiver. Any capitalized term used herein and not defined shall
have the meaning assigned to it in the Credit Agreement.

2. Waiver.

(a) Pursuant to the request of the Borrowers and in accordance with Section 14.1
of the Credit Agreement, the Agent and Required Lenders hereby consent to waive
any Event of Default that has or would otherwise arise under Section 7.2(a) of
the Credit Agreement by reason of the failure of the Loan Parties to:

(i) pursuant to Section 5.3 and Schedule 5.3(e) of the Credit Agreement, deliver
copies of the Parent’s Projections, for the forthcoming three (3) years, year by
year, and for the forthcoming fiscal year, month by month, certified by the
chief financial officer of the Parent; provided, that (A) the Parent’s
Projections shall be delivered to the Agents no later than May 25, 2007 and
(B) Borrower shall cooperate and provide all information reasonably requested by
a financial consultant, to be engaged by the Agent, to permit such consultant to
review the financial records and projections of the Borrower and its
Subsidiaries and provide a written report to the Agent, and Borrower shall pay
all reasonable costs and expenses associated with the engagement of the
financial consultant.

(ii) pursuant to Section 6.16(a) of the Credit Agreement, achieve the Minimum
EBITDA requirement for the three (3) month period ending March 31, 2007;
provided, that the Administrative Borrower and Agent shall no later than May 25,
2007, establish mutually agreed revised Minimum EBITDA financial covenants and
reporting



--------------------------------------------------------------------------------

requirements with which the Borrower shall comply with on a monthly basis
(instead of a quarterly basis).

(b) The waiver in this Section 2 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Credit
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

3. Conditions to Effectiveness. The effectiveness of this Waiver is subject to
the fulfillment, in a manner satisfactory to Agent, of each of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being herein called the "Waiver Effective Date"):

(a) The Required Lenders shall have executed this Waiver and received a
counterpart of this Waiver that bears the signature of the Administrative
Borrower.

(b) In consideration of the waivers provided in Section 2 above, the Borrowers
hereby jointly and severally agree to pay to Agent, for its sole and separate
account, a non-refundable fee in an aggregate amount equal to $10,000, in
immediately available funds, in Dollars, which fee shall be earned in full when
paid.

4. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Waiver Effective
Date (i) all references in the Credit Agreement to "this Agreement", "hereto",
"hereof", "hereunder" or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as modified by this Waiver, and (ii) all
references in the other Loan Documents to which any Loan Party is a party to the
"Credit Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Credit Agreement shall mean the Credit Agreement as modified by
this Waiver. To the extent that the Credit Agreement or any other Loan Document
purports to pledge to Agent, or to grant to Agent, a security interest or lien,
such pledge or grant is hereby ratified and confirmed in all respects. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Waiver shall not operate as an amendment, modification or waiver of any right,
power or remedy of Agent and Lenders (including the Issuing Lender) under the
Credit Agreement or any other Loan Document, nor constitute an amendment of any
provision of the Credit Agreement or any other Loan Document.

(b) Counterparts. This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Waiver by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Waiver.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Waiver for any other purpose.

 

- 2 -



--------------------------------------------------------------------------------

(d) Governing Law. This Waiver shall be governed by, and construed in accordance
with, the laws of the State of New York.

(e) Costs and Expenses. Borrowers jointly and severally agree to pay on demand
all fees, costs and expenses of Agent and Lenders in connection with the
preparation, execution and delivery of this Waiver and the other related
agreements, instruments and documents.

(f) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.

 

ADMINISTRATIVE BORROWER:

 

VELOCITY EXPRESS CORPORATION,

a Delaware corporation

By:   /s/ Mark T. Carlesimo  

Name: Mark T. Carlesimo

Title:   Secretary

 

- 4 -



--------------------------------------------------------------------------------

AGENT AND LENDER:

 

WELLS FARGO FOOTHILL, INC.,

a California corporation

By:   /s/ Jason P. Shanahan  

Name: Jason P. Shanahan

Title:   Vice President